Title: I. Fragmentary Notes for “A Dissertation on the Canon and the Feudal Law”, May – August 1765
From: Adams, John
To: 


      
       
        May–August 1765
       
      
      Liberty, that has been compelled to skulk about in Corners of the Earth, and been everlastingly persecuted by the great, the rich, the noble, the Reverend, the proud, the Lasey, the Ambitious, avaricious, and Revengeful, who have from the beginning constituted almost all the sons of Adam. Liberty, that complication of real Honour, Piety, Virtue Dignity, and Glory, which has never been enjoyd, in its full Perfection, by more than ten or twelve Millions of Men at any Time, since the Creation, will reign in America, over hundreds and Thousands of Millions at a Time.
      In future ages, when the Bones and sinews that now direct this Pen, shall become indistinguishable from the rest of Mother Earth, and perhaps incorporate into some Plant or other Animal, Man shall make his true Figure, upon this Continent, He shall make that great and happy Figure among Intellectual and sensible reigns that his great Creator intended he should in other Countries before his Ruin was effected by the Lust of Tyrants.
      When science, Literature, Civility, Politeness, Humanity, every Christian grace and Virtue shall be well understood by all Men, when a few one shall not be able to deceive a Thousand and two because 10,000 of their Souls and Bodies then will be the Aera of human Happiness.
      Knowledge monopolized, or in the Possession of a few, is a Curse to Mankind. We should dispense it among all Ranks. We should educate our children. Equality should be preserved in knowledge.
      Property monopolized or in the Possession of a few is a Curse to Mankind. We should preserve not an Absolute Equality.—this is unnecessary, but preserve all from extreme Poverty, and all others from extravagant Riches.
      
      The Happiness of a Milion is in the sight of God, and in the Estimation of every honest and humane Mind, of more Importance, than that of 20 or an Hundred. Even tho the former may be called the Mob, the Vulgar, or the Herd, and tho the former may be called the reverd or right reverend, the honourable, or excellent, or noble, or puissant, or royal—for Happiness is Happiness to every human Creature, and they all feel nearly the Like Sensations from Hunger, Frost, from broken Bones, and bruised Flesh, notwithstanding all such Accidental Titles of Dignity or Reproach.
      Let us reverence, with hearty Gratitude, the Memory of the late Chief Justice Dudley, for his noble Foundation of a Lecture on the Validity of Presbyterian ordinations, an Institution, that will redound more to his Honor and that of his family, than all the offices, that could have been bestowd upon him by the Crown or the People, an Institution that has given every Friend to unsullied Liberty, a great Idea both of his foresight and Public Spirit.
     